MEMORANDUM **
Zatollah Yousefi-Talouri challenges the BIA’s affirmance of an IJ’s order denying him withholding of removal and relief under the Convention Against Torture. We deny the petition. First, substantial evidence supported the IJ’s adverse credibility finding. Among other things, Petitioner stated in his asylum application that when he first came to the United States he intended only to stay for a month, which contradicts his contention that he fled Sweden because pro-Iranian elements there threatened him. The inconsistency goes to the heart of Petitioner’s claim, and therefore we will not disturb the adverse credibility finding. Wang v. INS, 352 F.3d 1250, 1257 (9th Cir.2003).
Moreover, Petitioner fails to demonstrate a likelihood of persecution should he be removed to Iran. Even if believed, his account of harassing telephone calls while he was in Sweden and being questioned by Iranian authorities in Iran does *258not rise to the level of past persecution. Thus, no presumption of future persecution arises under 8 C.F.R. § 208.16(b)(1). Further, nothing compels the conclusion that future persecution is more likely than not. He was allowed to leave Iran on multiple occasions, and none of the authorities who allegedly called him in Sweden ever showed up in person in the 20 months he lived there in the mid-90s. Petitioner therefore has failed to demonstrate entitlement to withholding of removal. Chand v. INS, 222 F.3d 1066, 1079 (9th Cir.2000).
For similar reasons, the CAT claim fails because nothing in Petitioner’s account even remotely indicates a likelihood that he would be tortured if removed. Muradin v. Gonzales, 494 F.3d 1208, 1210-11 (9th Cir.2007).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.